                                                            


                                                          $OH[)XJD]]L1HYDGD%DU                      
                                                            95%RKPDQ1HYDGD%DU
                                                          61(//	:,/0(5//3
                                                          +RZDUG+XJKHV3DUNZD\6XLWH
                                                            /DV9HJDV1HYDGD
                                                          7HOHSKRQH
                                                            )DFVLPLOH
                                                          DIXJD]]L#VZODZFRP
                                                            YERKPDQ#VZODZFRP
                                                          
                                                          Counsel for Non-Party Snell & Wilmer L.L.P.

                                                                                      81,7('67$7(6',675,&7&2857
                                                                                              ',675,&72)1(9$'$
                                                      
                                                            %$57(&+6<67(06,17(51$7,21$/
                                                         ,1&D'HODZDUHFRUSRUDWLRQ                    &DVH1RFY00'1-.

                                                                              3ODLQWLII                  027,21725(029($77251(<
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                              )520(/(&7521,&6(59,&(/,67
Snell & Wilmer




                                                         YV
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                         02%,/(6,03/(62/87,216,1&D
                               L.L.P.




                                                         'HODZDUHFRUSRUDWLRQ02%,/(6,03/(
                                                            62/87,216,$6,1&D&DQDGLDQ
                                                         FRUSRUDWLRQ9,1&(177(66,(5DQ
                                                            LQGLYLGXDO&+5,67(//(3,*($7DQ
                                                         LQGLYLGXDO
                                                                              'HIHQGDQWV
                                                      
                                                            
                                                         02%,/(6,03/(62/87,216,1&D
                                                            'HODZDUHFRUSRUDWLRQ02%,/(6,03/(
                                                         62/87,216,$6,1&D&DQDGLDQ
                                                            FRUSRUDWLRQ9,1&(177(66,(5DQ
                                                         LQGLYLGXDO&+5,67(//(3,*($7DQ
                                                            LQGLYLGXDO
                                                      

                                                                              &RXQWHUFODLPDQWV

                                                         YV

                                                         %$57(&+6<67(06,17(51$7,21$/
                                                            ,1&D'HODZDUHFRUSRUDWLRQ
                                                      
                                                                                 &RXQWHUGHIHQGDQW
                                                      

                                                                                                                                              
                                                            
                                                            


                                                                   61(// 	 :,/0(5 //3 KHUHE\ UHTXHVWV WKDW LW DQG DOO RI LWV OLVWHG DWWRUQH\V EH
                                                          UHPRYHG IURP WKH &0(&) VHUYLFH OLVW IRU WKLV PDWWHU EHFDXVH 6QHOO 	 :LOPHU //3 LV QR
                                                          ORQJHULQYROYHGLQWKLVPDWWHU61(//	:,/0(5//3VSHFLILFDOO\UHTXHVWVUHPRYDORIWKH
                                                          IROORZLQJDWWRUQH\VIURPWKHVHUYLFHOLVW$OH[/)XJD]]L$GDP47XOO\DQG95%RKPDQ
                                                                   
                                                                                                                      
                                                          'DWHG2FWREHU                                  61(//	:,/0(5//3
                                                                                                                       
                                                                                                                      
                                                                                                                    %\/s/ V.R. Bohman
                                                                                                                      $OH[)XJD]]L1HYDGD%DU
                                                                                                                      95%RKPDQ1HYDGD%DU
                                                                                                                        +RZDUG+XJKHV3DUNZD\6XLWH
                                                                                                                     /DV9HJDV1HYDGD
                                                                                                                        
                                                      

                                                         
                                                                IT IS SO ORDERED.
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                
Snell & Wilmer




                                                                                                             
                    Las Vegas, Nevada 89169




                                                                                                                
                         LAW OFFICES

                          702.784.5200




                                                      
                                                                                                                
                               L.L.P.




                                                                                                             
                                                                                                                
                                                             UNITED STATES MAGISTRATE JUDGE                  
                                                                                                                
                                                                                                             
                                                                                                             
                                                                Dated: October 17, 2018                         
                                                                                                             
                                                                                                                
                                                                                                             
                                                                                                                
                                                                                                             
                                                                                                             
                                                                                                                
                                                                                                             
                                                                                                                
                                                                                                             
                                                                                                                
                                                                                                             
                                                                                                             
                                                                                                                
                                                                                                             
                                                            
                                                                                                             

                                                                                                                                                             
                                                            
